DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 11-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 requires  “wherein said computing steps are executed by the hardware processor by performing a constant number of elementary operations whatever the bit-size of said first and second values”. (see claim 1 lines 27-29[i.e., last three lines]).
the number  of basic CPU instructions required for applying the operation to operands of a given bit-size, which itself depends on the size of the registers and the buses of the hardware processor. For example a 32-bit processor may need only one basic instruction for performing an elementary operation on operands of a size up to 32 bits; but it may require at least two basic instructions for performing the same elementary operation on operands of a bigger size. Consequently, assuming that a X-bit processor needs only Y basic instruction for performing an elementary operation on operands of a size up to Y*X bits, these computing steps may be executed by the hardware processor of the cryptographic device by performing a first constant number of elementary operations when operands x and y have a bit-size lower or equal than the size of the registers and the buses of the hardware processor; they may be executed by the hardware processor of the cryptographic device by performing a second constant number of elementary operations when operands x and y have a bit- size between this registers/buses size and twice that size; and so on...
Therefore the original disclosure presents a condition regarding the sizes of operands, registers and busses  where when met during processing in a processor the a constant number of elementary operations are performed. The original disclosure presents a processing on processing differing sizes of operands. The original disclosure does not present any means of steps to ensure that the condition of sizes of operands and registers/buses stated in the specification is met. Therefore original disclosure does not describe how one of ordinary skill in the would operate the claimed invention to perform the claimed invention performing of a constant number of elementary 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9,11-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes computing steps…without disclosing any information relative to the first and second values (claim 1 lines 24-26). It is unclear what operation is being performed, as the claim includes masking and arithmetic operation(s) without disclosing any information relative to the first and second values. Here the input of operands for a masked arithmetic operation would reveal some information relative to the first and second values, and  in order for  the processor  to recover the result later, some data relative to the values would have been disclosed at least to the processor that performed the arithmetic operation. 
wherein said computing steps are executed by the hardware processor by performing a constant number of elementary operations whatever the bit-size of said first and second values”. (see claim 1 lines 27-29[i.e., last three lines]). It is unclear what operation is being performed to provide the claimed constant number of elementary operations in a system that operates on different sizes of operands. 
 Independent claims 11 and 12 (and claims that depend from claim  1 or 11 or 12) include the same language detailed above and therefore include the same 35 U.S.C 112. ambiguities. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  1, 2, 8,9, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karroumi, Mohamed etal.,(Spinger article entitled Addition with Blinded Operand” Constructive Side-Channel Analysis and Secure Design)(hereafter referred to as Karroumi) (submitted by Applicant).
.



As to claim 2 Karroumi taught  The method of claim 1, wherein each computing step (S2) combines a plurality of values among : said first masked value (x'), said second masked value (y'), said first value (x) masked by said second Boolean mask (ry), said second value (y) masked by said first Boolean mask (rx), said first value (x) 
As to claim 8 Karroumi taught . The method of claim 1, wherein the cryptographic algorithm performs functions among a hash function, a block cipher and a stream cipher (e.g., see page 41, lines 19-29).

As to claim 9 Karroumi taught  The method of claim 8, wherein the hash function is among MD5, SHA1, SHA256, SHA512, Skein functions, the block cipher is among XTEA, FEAL, SPECK, Threefish functions and/or the stream cipher is among Salsa20, ChaCha functions(e.g., see page 41, lines 19-29).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karroumi as applied to claim 1, above, and further in view of Coron, Jean-Sebastien, et. al., Springer article entitled A New Algorithm for Switching from Arithmetic Boolean Masking)(submitted by Applicant)(hereafter referred to as Coron).

.

As to claim 7 Karroumi and Coron  taught  The method of claim 6, Coron taught wherein the step of blinding an intermediate value comprises : - arithmetically masking said intermediate value by performing an arithmetic operation with said random value (rand) - and performing an arithmetic masking to boolean masking conversion of said arithmetically masked intermediate value into a Boolean masked intermediate value masked by the random value using a precomputed table (e.g., see page 91, line 26-page 92, line 9).
	It would have been obvious to one of ordinary skill in the art to combine the teachings of Karroumi and Coron. Both references were directed to arithmetic Boolean masking.  One ordinary skill would have been motivated to incorporate the teachings of performing masking of masked intermediate value and random value using precomputed value to make it easier to convert arithmetic to Boolean masking and therefore provide more efficient processing and increase throughput. Also the addition of the Coron teachings would have yielded predictable results at least because both references were directed processing using programmable processors performing similar processes namely arithmetic combined with  Boolean processing. 

.

Claims 11-12,13,19,20,21,28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karroumi  in view of Ikeda (US Patent No. 9,166,789).
Karroumi taught the invention  as claimed including (as to claims 11,12) A method secured against side channel attacks (e.g., see page 43, lines 14-15) performing an arithmetic operation (e.g., see page 42, line 31) of a cryptographic algorithm (e.g., see page 41, lines 19-20) mixing Boolean and arithmetic operations(e.g., see page 41, lines 15-16), wherein said method is performed by a cryptographic device (101)(e.g., see page 41, lines27-28) comprising a processing system (201) having at least one hardware processor(e.g.,. see page 51, line 14), and said operation has a first value (x)((e.g., see page 42, line 34) and a second value (y) (e.g., see page 42, lines 34) as operands, comprising : - obtaining (S1) a first masked value (x')(e.g., see page 42,lines 34), a second masked value (y') (e.g, see page 42, line 34), a first Boolean mask (rx)(e.g, see page 42,line 34), a second Boolean mask (ry)(e.g, see page 42, line 34), said first masked value (x') resulting from masking said first value (x) by said first Boolean mask (rx) (e.g, see page 42, line 34) by performing a Boolean exclusive OR (XOR) operation between said first value (x) and said first Boolean mask (rx)(e.g, see page 42, line 34), and said second masked value (y') resulting from masking said second value (y) by said second Boolean mask (ry) (e.g, see page 42, line 34) by performing a Boolean exclusive OR (XOR) operation between said second value (y) and said second Boolean mask (ry)(e.g,. see page 42, line 34), - performing (S2) in any order a plurality of computing steps combining values among 



As to claim 12 Karroumi  did not expressly detail memory for masked values.  Ikeda  however taught  Cryptographic device (100) comprising: - a processing system (110) having at least one hardware processor (111,112,113) at least one memory (3) and maintaining first and second masked values and the results of the calculations performed  during the different computing steps. Ikeda did not expressly detail the memory or registers stored the masks and registers however one of ordinary skill would have been motivated to store the mask data and results in one or more memories at least to ensure the data was not lost so could be available for further processing and retrieval.

It would have been obvious to one of ordinary skill in the art to combine the teachings of Karroumi and Ikeda. Both references were directed to the problems of performing arithmetic Boolean processing in a data processor. One of ordinary skill in the art would have been motivated to incorporate the Ikeda teachings of a system with processor and memory for performing the Boolean arithmetic processing at least to optimize the processing using specialized hardware to increase throughput. Also the addition of the Ikeda teachings would have yielded predictable results at least because 

As to claim 13,21 Karroumi and Ikeda  taught Cryptograhic device of claim 12 and non-transitory computer readable medium of claim 11, Karroumi taught  wherein each computing step (S2) combines a plurality of values among : said first masked value (x'), said second masked value (y'), said first value (x) masked by said second Boolean mask (ry), said second value (y) masked by said first Boolean mask (rx), said first value (x) masked with said second masked value (y') as Boolean mask, said second value (y) masked with said first masked value (x') as Boolean mask, said first boolean mask (rx), and said second boolean mask (ry) (e.g., see page 42, line 34). 
As to claims 19, 27 Karroumi and Ikeda  taught Cryptograhic device of claim 12 and non-transitory computer readable medium of claim 11,as described above.  Karroumi taught  wherein the cryptographic algorithm performs functions among a hash function, a block cipher and a stream cipher (e.g., see page 41, lines 19-29).

As to claim 20, 28 Karroumi and Ikeda taught Cryptograhic device of claim 12 and non-transitory computer readable medium of claim 11, as described above. Karroumi taught  The method of claim 8, wherein the hash function is among MD5, SHA1, SHA256, SHA512, Skein functions, the block cipher is among XTEA, FEAL, SPECK, Threefish functions and/or the stream cipher is among Salsa20, ChaCha functions(e.g., see page 41, lines 19-29).

s  17,18 ,25,26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karroumi  and Ikeda as applied to claim 11 ,12, above, and further in view of Coron Jean-Sebastien, et. al., Springer article entitled A New Algorithm for Switching from Arithmetic Boolean Masking).
As to claims 17,25  Karroumi and Ikeda  taught Cryptograhic device of claim 12 and non-transitory computer readable medium of claim 11,as described above.   Coron taught  comprising blinding (S25) two values among the first, second and third intermediate values (A, B, C) computed during said first, second and third computing steps using a random value (rand) (e.g., see page 91, line 26-page 92, line 9).
.

As to claims 18,26 Karroumi and Ikeda  taught Cryptograhic device of claim 12 and non-transitory computer readable medium of claim 11 as described above.  Coron taught wherein the step of blinding an intermediate value comprises : - arithmetically masking said intermediate value by performing an arithmetic operation with said random value (rand) - and performing an arithmetic masking to boolean masking conversion of said arithmetically masked intermediate value into a Boolean masked intermediate value masked by the random value using a precomputed table (e.g., see page 91, line 26-page 92, line 9).
	It would have been obvious to one of ordinary skill in the art to combine the teachings of Karroumi and Coron. Both references were directed to arithmetic Boolean masking.  One ordinary skill would have been motivated to incorporate the teachings of performing masking of masked intermediate value and random value using . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Golic (patent No. 8,050,402) disclosed method and related device for hardware-oriented conversion between arithmetic and Boolean random masking (e.g., see abstract).
Scian (patent application No. 8,553,877) disclosed substitution table masking for cryptographic processes (e.g., see abstract).
Choi (patent No. 8,861, 985) disclosed masking operation method and device for symmetric key encrypted system (e.g.,. see abstract).
Rohatgi (patent No. 10,333,699) disclosed generating a pseudorandom number base on a portion of shares used in a cryptographic operation (e.g., see abstract). 
Thiebeauld (patent No. 10,505,711 disclosed method of protecting a circuit against a side-channel analysis (e.g.,  see abstract).
Hutter (patent No. 10, 781,947) disclosed converting a Boolean masked value to an arithmetically masked value for cryptographic operations (e.g., see abstract). 

Debraize (patent application publication No. 2015/01100266) disclosed countermeasure method against side channel analysis for cryptographic algorithms using Boolean operations and arithmetic operations. (e.g., see abstract).
Wang (patent application No. 2018/0183576) disclosed mask, S-Box,Block ciphers algorithm device  (e.g., see abstract).
Cooper (patent No. 10,699,030) disclosed determining cryptographic operation masks for improving resistance to external monitoring attacks (e.g., see abstract and figs. 3A, 3B, 4, 5).
Fukushima, K., et al., Fault Injection Attack on Salsa20 and ChaCha and a Lightweight Countermeasure, 2017, IEEE, pp. 1032-1037. (Year: 2017).
Fischer, W. et.al., Cryptographic Hardware and Embedded Systems Ches 2017, 2017, Springer, pp. 3-154.  
Leander, G., Fast Software Encrpytion, 2015, Springer, pp. 3-175. (Year: 2015).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC COLEMAN whose telephone number is (571)272-4163. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 0-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC . COLEMAN
Primary Examiner
Art Unit 2183



EC
/ERIC COLEMAN/Primary Examiner, Art Unit 2183